Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability 
  	 Claims 2-19 submitted on 10/6/2021 are pending for examination.  
Claims 2-19 are for examination.
Claims 2-19 are allowed.
Examiner amendment

Amend the  1st paragraph of the specification as follows:
This application is a   DIV of U.S. Patent Application No. 15/502,322, filed on February 7, 2017, now abandoned, which is a U.S. National Phase Application of PCT International Application Number PCT/EP2015/069298, filed on August 21, 2015, designating the United States of America and published in the English language, which is an International Application of and claims the benefit of priority to European Patent Application No. 14182032.4, filed on August 22, 2014. The disclosures of the above-referenced applications are hereby expressly incorporated by reference in their entireties.

The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new process for the production of a sulfated phenolic compound comprising: contacting a medium comprising a phenolic compound shown by formula (I) or a precursor of a phenolic compound shown by formula (p-I) in 

Thus claims 2-19 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652